Citation Nr: 1619044	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-04 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected psychosis associated with organic brain syndrome due to hallucinogenic drugs prior to August 27, 2015, and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Donald A. Anderson, Attorney at Law


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1976 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2008 rating decision continued the zero percent rating then in effect for the Veteran's service-connected psychosis associated with organic brain syndrome due to hallucinogenic drugs.  This claim arose from an increased rating claim received from the Veteran on July 14, 2008.  
The RO later, as part of a March 2009 rating decision, increased the disability rating assigned to the Veteran's service-connected disability to 30 percent, effective from July 14, 2008.  In December 2015, the RO again increased the disability rating assigned to the Veteran's service-connected disability to 70 percent, effective from August 27, 2015.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A.    § 5103A; 38 C.F.R. § 3.159(c).

In his March 2010 substantive appeal, the Veteran requested to present testimony at a Travel Board hearing at his local RO.  He was scheduled to appear for a hearing to be conducted by a Veterans Law Judge at the RO on October 19, 2012.  The Veteran failed to report for this scheduled hearing and did not provide a statement explaining why he failed to do so.  Then, in January 2013, the Veteran submitted a handwritten correspondence stating that he again requested a hearing for his psychiatric issue on appeal.  In order to clarify the Veteran's hearing request, a February 2016 letter was sent to the Veteran.  However, the Veteran did not respond within 30 days from the date of the letter.  Therefore, as indicated in the February 2016 letter, the Board will use the Veteran's previous hearing selection to determine his choice of hearing.  Accordingly, the RO must reschedule him for a new hearing.

Accordingly, the case is REMANDED for the following action:

In conjunction with the St. Petersburg Regional Office, schedule the Veteran for a Travel Board hearing at the St. Petersburg, RO.  Send the notice of the hearing to his current mailing address.  All attempts to notify the Veteran of this hearing must be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




